NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE




                               IN RE KADEN V.



                             No. 1 CA-JV 20-0065
                               FILED 8-11-2020


           Appeal from the Superior Court in Yavapai County
                        No. P1300JV201900104
                The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Yavapai County Attorney’s Office, Prescott
By Danalyn Savage
Counsel for Appellee
                            IN RE KADEN V.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Cynthia J. Bailey joined.


H O W E, Judge:

¶1          Kaden Vermilyea (“Kaden”) appeals the juvenile court’s
order imposing restitution. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In February 2019, a Chino Valley High School campus
security officer discovered that oil had been poured on the school’s gym
floor. Shortly thereafter, Kaden was apprehended and charged with one
count of third-degree burglary and one count of aggravated criminal
damage.

¶3           Following an advisory hearing, the juvenile court found
Kaden delinquent after he admitted having committed solicitation to
commit burglary, a class 6 undesignated felony. The court placed Kaden on
supervised probation and set a restitution hearing.

¶4           At the restitution hearing, the school’s maintenance
supervisor testified that he and the maintenance staff first attempted to
clean the gym floor with a squeegee and rags. The District Maintenance
Manger then “took over the lead” and attempted to clean the floor with an
“auto scrubber” and a “neutral floor cleaner” but only made “minimal
progress.” As their last option, the maintenance staff tried using dish soap
to remove the oil residue but were unsuccessful.

¶5           The school administration then made a claim with the
Arizona School Risk Retention Trust and contacted Sun Country Flooring.
Taft Smithson, a sports floor specialist from Sun Country Flooring,
inspected the gym floor and concluded that it needed to be sanded and
refinished because the “coefficient of friction . . . had been diminished in
some areas.” Smithson also testified that he had consulted with two other
industry professionals who agreed that the floor needed to be sanded and
refinished.




                                     2
                            IN RE KADEN V.
                           Decision of the Court

¶6             While the floor was being sanded, Smithson discovered that
the oil was more widespread than he imagined and that it had seeped into
the lower layers of plywood. Each day, Smithson “saw the oil grow in
scope.” According to Smithson, no other feasible option existed except to
replace the flooring.

¶7           The floor was subsequently replaced, the bleachers were
moved, and an environmental firm conducted an asbestos study.
According to a senior property adjuster, the project cost $182,813 and the
high school paid a $1,000 deductible.

¶8            Floyd Shelton of Arizona Gym Floors also testified as an
expert at the hearing. He examined a 4-foot by 4-foot square piece of
flooring from the school and made a sample of similar thickness and width.
He then poured oil on the sample and did “some testing” on it. He opined
that the gym floor need not have been replaced and that he would have
recommended using “mineral spirits” to dilute the oil. He also testified that
he had recommended using mineral spirits for oil spills to schools in
Flagstaff and that “it worked perfectly.”

¶9            The court noted concerns regarding Shelton’s credibility and
found that his experiments were “of no value” because he conducted them
on a piece of flooring that he manufactured himself instead of the actual
flooring he obtained from the school. It also noted that the oil was
throughout the gym and that “it would not have been possible to just cut
out those specific sections.” It therefore found that the claim of $182,813 in
restitution was reasonable and ordered Kaden and his three accomplices
each responsible for $45,703.25. Kaden timely appealed the restitution
order.

                               DISCUSSION

¶10           Kaden contends that the juvenile court erred by ordering
restitution in the amount of $45,703.25. We will not disturb a juvenile
court’s order of restitution in a delinquency proceeding absent an abuse of
discretion. See In re Erika V., 194 Ariz. 399, 400 ¶ 2 (App. 1999). “The court
abuses its discretion when it makes an error of law in reaching a
discretionary conclusion or ‘when the record, viewed in the light most
favorable to upholding the trial court’s decision, is devoid of competent
evidence to support the decision.’” Michaelson v. Garr, 234 Ariz. 542, 544
¶ 5 (App. 2014) (quoting Mahar v. Acuna, 230 Ariz. 530, 534 ¶ 14 (App.
2012)). “We will not reweigh evidence, but look only to determine if there




                                      3
                              IN RE KADEN V.
                             Decision of the Court

is sufficient evidence to sustain the juvenile court’s ruling.” In re Andrew A.,
203 Ariz. 585, 587 ¶ 9 (App. 2002).

¶11            Once a juvenile is adjudicated delinquent, the court must
order him to make a full or partial restitution to the victim. A.R.S.
§ 8–344(A); see also In re Stephanie B., 204 Ariz. 466, 470 ¶ 16 (App. 2003). The
court may set restitution in an amount necessary to make the victim whole.
See In re Andrew C., 215 Ariz. 366, 368 ¶ 9 (App. 2007). “To ensure that the
victim is made whole, the court has broad discretion in setting the
restitution amount based on the facts of the case.” In re William L., 211 Ariz.
236, 239 ¶ 12 (App. 2005). Although generally the court uses the fair market
value of the property at the time of the loss to measure restitution, when
fair market value will not make the victim whole, the court has the
discretion to use other measures. Id. at 240 ¶ 15.

¶12           Here, the senior property adjuster testified that he carefully
reviewed the entire claim file, inspected the gym, and spoke with
contractors, subcontractors, and experts about the damage. Following his
analysis, he determined that the total cost for replacing the gym floor was
$182,813. Thus, sufficient evidence was presented to support the restitution
amount ordered by the juvenile court.

¶13           Citing Shelton’s testimony, Kaden argues that the juvenile
court should have limited restitution to the cost of dissipating the oil with
mineral spirits. But this argument amounts to a request that this Court
reweigh the evidence. In addition to Shelton’s testimony, Smithson testified
that replacing the gym floor was the most feasible option. He also testified
that he was not familiar with pulling oil through mineral spirits as a method
used “anywhere in the industry.” The juvenile court considered the
strengths and weakness of the experts’ positions and was in the best
position to judge their credibility. See State v. Estrada, 209 Ariz. 287, 292 ¶ 22
(App. 2004). The court thus did not abuse its discretion in the restitution
award.

                                CONCLUSION

¶14           For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA
                                         4